                                                          Case 3:15-cv-05557-RS Document 245 Filed 11/20/18 Page 1 of 2




                                             1 Gerald E. Hawxhurst (Bar No. 220329)
                                                jerry@cronehawxhurst.com
                                             2 David S. Harris (Bar No. 255557)
                                             3  dharris@cronehawxhurst.com
                                               Sharon G. Gelbart (Bar No. 280760)
                                             4  sgelbart@cronehawxhurst.com
                                               Kyle Foltyn-Smith (Bar No. 307835)
                                             5  kfoltyn-smith@cronehawxhurst.com
                                               CRONE HAWXHURST LLP
                                             6 11111 Santa Monica Blvd., Suite 620
                                             7 Los Angeles, California 90025
                                               Telephone: (310) 893-5150
                                             8 Facsimile: (310) 893-5195
                                             9 Attorneys for Defendant
                                            10 Valero Marketing and Supply Company
                                            11                                                     UNITED STATES DISTRICT COURT
                                            12                                                   NORTHERN DISTRICT OF CALIFORNIA
11111 SANTA MONICA BOULEVARD, SUITE 620

Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                            13                                                         SAN FRANCISCO DIVISION
      LOS ANGELES, CALIFORNIA 90025
        CRONE HAWXHURST LLP




                                            14
                                                                             (424) 652-7800




                                            15 FAITH BAUTISTA,                                                    Case No.: 3:15-cv-05557-RS
                                                                             (424) 652-785
                                                 Telephone: (424) 652-7800
                                                 Facsimile: (424) 652-7850




                                            16             Plaintiff,                                             NOTICE OF APPEARANCE OF
                                                   v.                                                             KYLE FOLTYN-SMITH FOR
                                            17                                                                    DEFENDANT VALERO
                                               VALERO MARKETING AND SUPPLY                                        MARKETING AND SUPPLY
                                            18 COMPANY,                                                           COMPANY
                                                                             Telephone:
                                                                             Facsimile:




                                            19                                                Defendant.          The Honorable Richard Seeborg
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 NOTICE OF APPEARANCE                                                            Case No.: 3:15-cv-05557-RS
                                                          Case 3:15-cv-05557-RS Document 245 Filed 11/20/18 Page 2 of 2




                                             1 TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
                                             2 RECORD:
                                             3                               PLEASE TAKE NOTICE THAT Kyle Foltyn-Smith, an attorney with the
                                             4 firm of Crone Hawxhurst LLP, hereby enters an appearance in this matter as an
                                             5 additional attorney of record for Defendant Valero Marketing and Supply Company.
                                             6 Mr. Foltyn-Smith is a member of the State Bar of California and is admitted to
                                             7 practice before this Court. His contact information is as follows:
                                             8                               Kyle Foltyn-Smith
                                             9                               kfoltyn-smith@cronehawxhurst.com
                                                                             CRONE HAWXHURST LLP
                                            10                               11111 Santa Monica Blvd., Ste. 620
                                            11                               Los Angeles, CA 90025
                                                                             Telephone: (310) 893-5150
                                            12                               Facsimile: (310) 893-5195
11111 SANTA MONICA BOULEVARD, SUITE 620

Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                            13
      LOS ANGELES, CALIFORNIA 90025
        CRONE HAWXHURST LLP




                                            14 DATED: November 20, 2018                                CRONE HAWXHURST LLP
                                                                              (424) 652-7800
                                                                              (424) 652-785




                                            15
                                                 Telephone: (424) 652-7800
                                                 Facsimile: (424) 652-7850




                                            16                                                          By          /s/ Kyle Foltyn-Smith
                                                                                                          Gerald E. Hawxhurst
                                            17
                                                                                                          David S. Harris
                                            18                                                            Sharon G. Gelbart
                                                                              Telephone:




                                                                                                          Kyle Foltyn-Smith
                                                                              Facsimile:




                                            19
                                                                                                          Attorneys for Defendant
                                            20                                                            Valero Marketing and Supply Company
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                             -1-
                                                 NOTICE OF APPEARANCE                                                       Case No.: 3:15-cv-05557-RS
